          Case 3:16-cr-01958-BEN Document 36 Filed 04/22/21 PageID.175 Page 1 of 1


                                                                         ·•---F,~~to-"·
 1
 2
 3
                                                                          G    .
                                                                                 ~•~••,-•-~h-
                                                                                  f- '' -~

                                                                                 ( f,·
                                                                     .,) CI..EilK ~
                                                                                             2· .2 .;"··,.:,;:
                                                                                                        (1~1·. !

                                                                       · UTl-lEF/N vi~•: :,:RJCT Coi•;;r
                                                                                     -~., .. , 'OF · "'·
 4                            UNITED STATES DISTRICT COURT                     _:_7~· c;,Yjt ·
 5                           SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                            Case No.: 3:16-cr-01958-BEN
 8                                       Plaintiff,
                                                          ORDER DENYING MOTION FOR
 9   v.                                                   COMPASSIONATE RELEASE
10   ANTONIO RAFAEL TIRADO,
                                                          [ECF Nos. 29, 31)
11                                     Defendant.
12           Movant Antonio Rafael Tirado has filed two Motions for Compassionate Release
13   pursuant to 18 U.S.C. § 3582(c)(l)(A) ("Section 3582(c)(l)(A)"). ECF No. 29, 31. The
14   United States opposed. ECF No. 35.
15           At this time, the Court recognizes there is no applicable policy statement governing
16   compassionate release motions filed by defendants under the recent amendments to Sectio
17   3582(c)(l)(A). The Court also recognizes that a district court's discretion may be
18   informed by U.S.S.G. § lBI.13, but that it is not binding, and a district court may consider
19   any extraordinary and compelling reason for release that a defendant might raise. United
20   States v. Aruda, _ F.3d _, 2021 WL 1307884 *4 (9th Cir. 2021).
21           In Movant' s case, the reasons offered are not extraordinary and compelling.
22   Moreover, his prior involvement with large quantity drug trafficking presents a significant
23   danger to the community.
24           Therefore, the motions are DENIED.
25           IT IS SO ORDERED.
26   Date: Apri!J/_, 2021
27
28
                                                      1
                                                                                                     3:16-cr-01958-BEN
